Title: To George Washington from Major General Charles Lee, 15 September 1778
From: Lee, Charles
To: Washington, George


          
            Sir—
            Purchase Street Septr the 15th [1778]
          
          As I understand the Army is soon to move and it certainly will be very awkward for a Man in my circumstances to be oblig’d to attend 
            
            
            
            it, I shall think my self very much oblig’d to your Excellency for permission to go to Philadelphia, I shou’d not be so desirous of this indulgence, if I had not been made to believe that it yet may be a considerable time, before my affair is brought to a final decision—I am, Sir, your Excellencys most obedt humble Servt
          
            Charles Lee
          
        